Filed 7/28/22 McNamee v. City of L.A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


GREG McNAMEE,                                                B304713

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No. BC652917)
         v.

CITY OF LOS ANGELES,

     Defendant and
Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard L. Fruin, Judge. Affirmed.

     McNicholas & McNicholas, Douglas D. Winter and Jeffrey
R. Lamb for Plaintiff and Appellant.

      Michael N. Feuer, City Attorney, Scott Marcus and Blithe
S. Bock, Assistant City Attorney, and Shaun Dabby Jacobs,
Deputy City Attorney, for Defendant and Respondent.

                                              ******
       Greg McNamee (plaintiff) sued the City of Los Angeles (the
City), alleging four employment-related claims against the Los
Angeles Police Department (the Department). Two of those
claims were dismissed on the pleadings; the other two, on
summary judgment. Plaintiff argues that the trial court erred in
its summary judgment ruling. We conclude there was no error,
and affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts1
       A.    Plaintiff’s employment
       In February 1999, the Department hired plaintiff as a
police officer.
       In 2009, plaintiff joined the Department’s Major Crimes
Division (Major Crimes) as a detective. Detectives in Major
Crimes are “responsible for preventing significant disruptions of
public order in the City [of Los Angeles]” and often “work in an
undercover capacity, gathering intelligence for counter-terrorism
operations.” Major Crime’s operations are both “confidential” and
“sensitive.”
       By 2013, plaintiff’s immediate supervisor in Major Crimes
was Detective Johnny Smith (Smith).
       At that time, plaintiff was doing undercover work.
       B.    Plaintiff’s prior injury and relapse
       In April 2004, plaintiff injured his neck and back while on
the job. Specifically, he had a physical altercation with a


1     We note that plaintiff’s brief cites evidence favorable to him
that the trial court excluded, and that plaintiff does not contend
was improperly excluded. We disregard such evidence, and note
that plaintiff’s inappropriate attempt to misstate the pertinent
record below does not go unnoticed.




                                 2
combative suspect. The injury necessitated neck surgery, and
plaintiff was on medical leave until March 2005.
       In February 2013, this prior injury flared up. Plaintiff
resumed physical therapy, but Smith required him on several
occasions to reschedule the physical therapy sessions because
they interfered with the needs of Major Crimes, even though the
Department typically allowed officers injured on the job to
schedule their related medical appointments during working
hours.
       C.     Medical leave of absence
       On July 8, 2013, a physician monitoring the resurgence of
plaintiff’s injury declared him to be “physically unable to perform
the essential functions” of his job at that time, which rendered
plaintiff “temporarily totally disabled.” Plaintiff took a medical
leave of absence, for which he continued to receive his regular
salary except during a 7-month period when the Department
inadvertently failed to pay his salary.
       D.     Plaintiff’s unreported work and income
       While plaintiff was on this leave of absence, he started
working as a paid “extra” for movies, music videos, and
commercials. He got paid a total of $3,747.50 for this work.
       Plaintiff’s paid employment implicated two Department
policies—namely, (1) the policy requiring Department employees
who are on paid medical leave as temporarily totally disabled to
obtain a work permit from the Department before taking any
other employment, and (2) the policy requiring those persons to
report any income they make from such employment. Plaintiff
acknowledged receipt of documents setting forth these policies.
Plaintiff was also aware of these policies, as he had requested




                                 3
and obtained a work permit to work as a martial arts instructor
while on leave.
       Plaintiff nevertheless violated those policies. He never
obtained a permit to work as an extra. Plaintiff also never
reported any of his supplemental income to the Department.
       E.    Smith reports plaintiff’s possible violation of
Department policy
       Plaintiff posted news of his supplemental employment on
his Facebook page by posting videos or images of himself in a
commercial featuring him riding a motorcycle. Because plaintiff
had previously invited Smith and other officers to be his
“Facebook friends,” they saw his posts. Because these posts
indicated that plaintiff may have been “working while on
[temporarily totally disabled]” status in violation of the
Department’s policies, Smith reported the potential violation to
the Department’s Internal Affairs Division (Internal Affairs).
       Internal Affairs opened an investigation into three counts
of misconduct by plaintiff: (1) he had not obtained a permit to
work as an “extra” while on paid medical leave, (2) he had not
reported the income he earned from that work, and (3) he had
made a false statement during the April 2014 deposition when he
testified under oath that he did have the required permit. The
investigation was independently conducted by the Workers
Compensation Fraud Unit of Internal Affairs, and was lead by
Sergeant Wai Wong (Wong). Although Smith was interviewed a
few times during the course of the investigation, he did not direct
the investigation.
       While the investigation was ongoing, the Department
between July 2013 and January 2014 erroneously failed to pay




                                 4
plaintiff his salary. Once the Department realized its error, it
made up those payments.
       On April 1, 2015, Internal Affairs issued a report
containing the allegations of plaintiff’s misconduct and
summarizing the results of the investigation. Internal Affairs
sent this report to the Commander of Major Crimes at the time,
Captain Steven Sambar (Sambar). On April 30, 2015, Sambar
sustained the allegations based on the facts set forth in the
investigative report, and recommended that plaintiff be sent to
the Board of Rights with a recommended penalty of termination
if he was guilty.
       F.     Plaintiff returns to work in May 2015
       On May 17, 2015, plaintiff returned to work at the
Department and met with Sambar, his new supervisor.
       At that meeting, Sambar informed plaintiff of the Internal
Affairs report, of Sambar’s own recommendation, and that the
matter would next be reviewed by the Board of Rights.
       Plaintiff responded by telling Sambar, for the first time,
that Smith had engaged in disability discrimination against him
back in 2013.
       On June 8, 2015, plaintiff was placed on involuntary leave
pending the Board of Rights hearing.
       G.     The Board of Rights hearing
       In December 2015, the Board of Rights held a hearing
regarding the three alleged violations of Department policy.
Plaintiff pled guilty to the first two violations—namely, that (1)
he had not obtained the necessary permit to work as an “extra,”
and (2) he had not reported any of the income he earned from this
supplemental work.




                                5
       Plaintiff contested the third violation that he had made a
false statement during the April 2014 deposition. The Board of
Rights acquitted plaintiff of that violation, reasoning that
plaintiff’s statement that he did have a work permit was due to a
“miscommunication and/or misunderstanding rather than
untruthfulness” and that plaintiff lacked “specific intent” to be
deceptive.
       In fixing the appropriate discipline for the two admitted
violations, the Board of Rights balanced plaintiff’s “honest[y] and
forthright[ness] during th[e] hearing” and his willingness to
“acknowledg[e]” his violation of Department policy that required
obtaining a work permit and reporting the resulting income
against the fact that those violations constituted “serious charges
[that] can be attributed to violations of [the Department’s] code of
ethics and even malfeasance.”
       The Board of Rights accordingly imposed a 10-day
suspension on plaintiff.
       H.     Plaintiff’s transfer out of Major Crimes
       After the Board of Rights issued its ruling, Sambar met
with plaintiff and informed him that he no longer wanted
plaintiff to serve in Major Crimes because, in Sambar’s view,
plaintiff’s “admitted misconduct” raised “issues” regarding his
“integrity to do the right thing [and] follow policies and
procedures,” which Sambar viewed as critical for officers working
the sensitive assignments typical of Major Crimes. Plaintiff
responded by accusing Sambar of having “integrity issues” and
accusing Sambar of being motivated—not by plaintiff’s admitted
misconduct—but rather by an intent to discriminate against him
due to his disability and an intent to retaliate against plaintiff for
reporting Smith’s disability discrimination from 2013.




                                  6
       Plaintiff initially took Sambar’s suggestion to request a
transfer out of Major Crimes, but subsequently withdrew that
request.
       In February 2016, Sambar transferred plaintiff out of
Major Crimes and into a Detective Unit in the Topanga Division
in light of his stated concerns about plaintiff’s “lack of integrity.”
This was a lateral transfer, as plaintiff retained his rank, pay,
and benefits, but was perceived as a “step down” because it was a
transfer out of the more prestigious Major Crimes unit.
       I.     Plaintiff files an administrative complaint
       On March 9, 2016, plaintiff filed a complaint with the
California Department of Fair Employment and Housing. In that
administrative complaint, plaintiff alleged that he had a “medical
condition for which he was subjected to discrimination,
harassment, and retaliation by [the Department] includ[ing] but
not limited to . . . Sambar.” “As a result of [d]efendants [sic]
actions,” the complaint continued, “[p]laintiff was forced to go
through a Board of Rights to defend against a bogus allegation
which he prevailed on” and was “involuntarily transferred.”
       J.     Postcomplaint events
       After plaintiff filed his administrative complaint, he was
transferred to a lateral position in the Detective Unit of the
Topanga Division. He applied for a handful of promotions, but
was unsuccessful. He also underwent additional surgeries on his
neck and back, but was not reimbursed for that surgery by the
department until 2018.




                                  7
II.    Procedural Background
       On March 9, 2017, plaintiff sued the City. Over the next 20
months, plaintiff filed five amended complaints.2
       In the operative, fifth amended complaint, plaintiff alleges
that the City (through the Department) (1) engaged in
discrimination “commencing in 2013” on the basis of disability,
(2) engaged in retaliation “commencing in 2015” in response to
plaintiff’s reporting of the prior disability discrimination, (3)
failed to accommodate his disability, and (4) failed to engage in
the interactive process. These claims, Plaintiff alleges, violate
California’s Fair Employment and Housing Act (FEHA) (Gov.
Code, § 12940 et seq.).3
       The trial court sustained a demurrer without leave to
amend to plaintiff’s claims for the failure to accommodate and
failure to engage in interactive process.
       In July 2019, the City moved for summary judgment on the
two remaining claims of disability discrimination and retaliation.
After further briefing and a hearing, the trial court granted
summary judgment to the City on both claims.
       After judgment was entered, plaintiff filed this timely
appeal.
                            DISCUSSION
       Plaintiff argues that the trial court erred in granting
summary judgment on his discrimination and retaliation claims.


2     The trial court sustained demurrers to various claims in
the third and fourth amended complaints, but did so with leave to
amend.

3    All further statutory references are to the Government
Code unless otherwise indicated.




                                 8
I.     Governing Law
       A.      Regarding summary judgment, generally
       A trial court errs in granting summary judgment if there
are “genuine” or “triable” issues of fact to be resolved at trial—
that is, if “the evidence would allow a reasonable trier of fact to
find . . . in favor of the party opposing the [summary judgment]
motion.” (Serri v. Santa Clara University (2014) 226 Cal.App.4th
830, 860 (Serri); Aguilar v. Atlantic Richfield Co. (2001) 25
Cal.4th 826, 845; see Davis v. Kiewit Pacific Co. (2013) 220
Cal.App.4th 358, 365.) We independently review a trial court’s
summary judgment ruling, without regard to its reasoning.
(Minish v. Hanuman Fellowship (2013) 214 Cal.App.4th 437,
444.) In so doing, we may not weigh conflicting evidence or
assess the credibility of witnesses (Sandell v. Taylor-Listug, Inc.
(2010) 188 Cal.App.4th 297, 319 (Sandell)), and must resolve any
doubts against summary judgment and in favor of trial (Salas v.
Sierra Chemical Co. (2014) 59 Cal.4th 407, 415).
       B.      Regarding FEHA
       Among other things, FEHA makes it unlawful “[f]or an
employer” (1) “because of . . . physical disability . . . to
discriminate against [a] person in compensation or in terms,
conditions, or privileges of employment” (that is, to discriminate),
and (2) “to discharge, expel, or otherwise discriminate against
any person because the person has opposed any practices
forbidden under” FEHA (that is, to retaliate). (§ 12940, subds. (a)
& (h).)
       In evaluating such discrimination and retaliation claims
under FEHA, California uses a burden-shifting mechanism. The
plaintiff-employee must first establish a prima facie case of
discrimination or retaliation. (Guz v. Bechtel National, Inc.




                                 9
(2000) 24 Cal.4th 317, 354-355 (Guz); Yanowitz v. L’Oreal USA,
Inc. (2005) 36 Cal.4th 1028, 1042 (Yanowitz).) If he makes out a
prima facie case, then it is rebuttably presumed that the
employer engaged in discrimination or retaliation, and the
burden shifts to the employer to set forth a legitimate
nondiscriminatory or nonretaliatory reason for the “adverse
employment action” the plaintiff-employee asserts he has
suffered as a result of the discrimination or retaliation. (Guz, at
pp. 355-356; Yanowitz, at p. 1042.) If the employer sets forth
such a reason, then burden “shifts back to the employee to prove”
either “‘“intentional discrimination”’” or “intentional retaliation.”
(Swanson v. Morongo Unified School Dist. (2014) 232 Cal.App.4th
954, 965; Yanowitz, at p. 1042.)
       This burden-shifting mechanism works differently when
evaluating a summary judgment motion. (Serri, supra, 226
Cal.App.4th at p. 861.) Where, as here, the employer is the
movant for summary judgment, the employer bears the initial
burden to disprove an element of the plaintiff-employee’s prima
facie case or to adduce evidence supporting a legitimate,
nondiscriminatory or nonretaliatory reason for its adverse
employment action. (Id.; Cheal v. El Camino Hospital (2014) 223
Cal.App.4th 736, 741 (Cheal).) If it does so, then the burden
shifts to the plaintiff-employee to produce “substantial responsive
evidence” that (1) “‘the employer’s stated reasons were untrue or
pretextual,’” or (2) “‘the employer acted with a discriminatory [or
retaliatory] animus.’” (Serri, at p. 862, quoting Cucuzza v. City of
Santa Clara (2002) 104 Cal.App.4th 1031, 1038, italics omitted;
see also Guz, supra, 24 Cal.4th at p. 357; Choochagi v. Barracuda
Networks, Inc. (2020) 60 Cal.App.5th 444, 457.) For these
purposes, the plaintiff-employee’s “responsive” evidence is




                                 10
“substantial” only if it “‘permit[s] a rational inference that the
employer’s actual motive was discriminatory [or retaliatory].’”
(Serri, at pp. 861-862, quoting Guz, at p. 361; Mamou v.
Trendwest Resorts, Inc. (2008) 165 Cal.App.4th 686, 715 [no
“substantial” evidence where “employee’s showing . . . is too weak
to sustain a reasoned inference in the employee’s favor,” italics
omitted]; Light v. Department of Parks & Recreation (2017) 14
Cal.App.5th 75, 94 [same].) A rational inference is based on
“‘specific’” evidence, and hence “‘“based on more than mere
speculation, conjecture, or fantasy.”’” (McGrory v. Applied Signal
Technology, Inc. (2013) 212 Cal.App.4th 1510, 1537; Batarse v.
Service Employees Internat. Union, Local, 1000 (2012) 209
Cal.App.4th 820, 834.)
II.    Analysis
       A.     Disability discrimination claim
       A prima face case of discrimination under FEHA requires
the plaintiff-employee to produce evidence showing that “(1) he
was the member of a protected class, (2) he was qualified for the
position he sought [to maintain] . . . , (3) he suffered an adverse
employment action, such as termination, demotion, or denial of
an available job, and (4) some other circumstance suggests
discriminatory motive.” (Guz, supra, 24 Cal.4th at p. 355.) More
specifically, a prima face case of disability discrimination under
FEHA requires evidence showing that the plaintiff-employee (1)
suffers from a physical disability, (2) was otherwise qualified to
do his job, with or without reasonable accommodation, and (3)
was subjected to adverse employment action because of his
disability. (Green v. State of California (2007) 42 Cal.4th 254,
262; Castro-Ramirez v. Dependable Highway Express, Inc. (2016)




                                11
2 Cal.App.5th 1028, 1037; Faust v. California Portland Cement
Co. (2007) 150 Cal.App.4th 864, 886.)
       Over the course of this case, plaintiff has asserted that he
has suffered five different “adverse employment actions” due to
disability discrimination, but only two are properly before us
now—namely, (1) Smith’s act, in 2013, of initiating the Internal
Affairs investigation into potential violations of the Department
policies against unpermitted extracurricular work and
unreported extracurricular income while out on paid disability
leave, and (2) Sambar’s act, in February 2016, of involuntarily
transferring plaintiff out of Major Crimes. The other three are
(1) Smith’s actions in not allowing plaintiff to attend physical
therapy sessions during work hours despite Department rules
that normally so allow,4 (2) the Department’s failure to pay
plaintiff’s salary from June 2013 to July 2014, and (3) plaintiff’s
failure to obtain any of the positions he sought after he filed his
administrative complaint. But these three alleged adverse
employment actions are not before us: Smith’s failure to
accommodate plaintiff’s request for time during work hours to
attend physical therapy constitutes a failure to accommodate,
which is not an adverse employment action (Doe v. Department of
Corrections & Rehabilitation (2019) 43 Cal.App.5th 721, 735-736
[“No court has ever held that a failure to reasonably
accommodate an employee’s disability . . . can qualify as the
adverse action underlying a discrimination or retaliation claim.”];
cf. Zamora v. Security Industry Specialists, Inc. (2021) 71


4     Plaintiff also alleges that Smith “badgered” him about his
disability, but that was only in relation to not being granted time
off during work hours to attend physical therapy; it did not
constitute an independent adverse employment action.




                                12
Cal.App.5th 1, 39-40 [failure to accommodate may be relevant to
show that plaintiff could perform essential duties of job without
reasonable accommodation]); the trial court struck as speculative
the sole evidence connecting Smith to the Department’s error in
not paying his salary, and plaintiff has not challenged that ruling
(Pipitone v. Williams (2016) 244 Cal.App.4th 1437, 1452
(Pipitone)); and plaintiff has disavowed on appeal any reliance on
his postcomplaint lack of success in moving within the
Department.
       On summary judgment, the City bore the initial burden to
prove that it had a legitimate, nondiscriminatory reason for
Smith’s 2013 act of initiating the Internal Affairs investigation
and Sambar’s 2016 act of involuntarily transferring plaintiff out
of Major Crimes. The City carried this burden by proffering
evidence that it took these actions because it reasonably
suspected—and subsequently confirmed, by plaintiff’s own
admission, no less—that plaintiff had violated Department policy
in not obtaining a work permit for his extracurricular activities
while he was on paid medical leave and in not reporting the
income he earned from those activities. Plaintiff’s Facebook post
about his work as an “extra,” coupled with the absence of any
work permits on file, certainly gave Smith ample reason to
suspect plaintiff might be violating Department policy. That was
sufficient to initiate an investigation. And although, to justify
the 2016 transfer, the City need only have shown that it had a
‘“good faith belief that [its] employee violated a workplace rule’”
(Joaquin v. City of Los Angeles (2012) 202 Cal.App.4th 1207,
1223), by the time Sambar acted, the City also had plaintiff’s own
admission and a Board of Rights finding of guilt based on that
admission.




                                13
       Thus, the propriety of the trial court’s grant of summary
judgment on plaintiff’s discrimination claim turns on whether
plaintiff adduced ‘“substantial responsive evidence’” that (1) the
City’s stated reason was “untrue or pretextual,” or (2) the City
otherwise “acted with a discriminatory animus.” (Serri, supra,
226 Cal.App.4th, at p. 862.) The showing that a plaintiff must
make at this stage is more onerous than what a plaintiff must
show to make out his prima facie case. (Godwin v. Hunt Wesson,
Inc. (9th Cir. 1998) 150 F.3d 1217, 1220; Arteaga v. Brink’s, Inc.
(2008) 163 Cal.App.4th 327, 352 (Arteaga).) Plaintiff has not
carried this burden.
       Plaintiff has not adduced any evidence that the City’s
stated reason for its actions—that plaintiff had violated
Department policies—was untrue or pretextual. Nor could he, as
he admitted to those violations. Although plaintiff repeatedly
asserts that the Board of Rights “exonerated” him, he is simply
wrong: The Board of Rights may have “acquitted” him of the
more aggravated allegation that he made a false statement, but it
convicted him of the allegations—based on his own admission—
that he violated two Department policies that the Board itself
stated were “serious charges,” “a violation of [the Department’s]
code of ethics,” and “malfeasance.” Because an employer’s “loss of
confidence in an employee is a legitimate, nondiscriminatory
reason” (Arteaga, supra, 163 Cal.App.4th at p. 352), Sambar’s
concern about plaintiff’s integrity is both legitimate and
nondiscriminatory as to whether plaintiff should remain in a
highly sensitive position within law enforcement like Major
Crimes. (Accord, Talmo v. Civil Serv. Comm. (1991) 231
Cal.App.3d 210, 231 [“credibility and temperament are crucial to
the proper performance of a[ police] officer’s duties”].)




                               14
      Plaintiff has also not adduced specific evidence that the
City otherwise acted with a discriminatory animus.
      There is insufficient evidence to create a triable issue of
fact as to whether Smith’s conduct in initiating the Internal
Affairs investigation in 2013 was motivated by a desire to
discriminate against plaintiff due to his disability. Most
fundamentally, Smith’s referral initiating that investigation was
not an act undertaken to punish plaintiff for being disabled;
instead, it was undertaken because Smith had reason to believe
that plaintiff was violating the Department’s policies and also
that plaintiff was potentially overstating the extent of his
injuries. This is not disability discrimination. (E.g., Oehmke v.
Medtronic, Inc. (8th Cir. 2016) 844 F.3d 748, 755, fn. 3 (Oehmke)
[employer’s concern that employee “may have been lying about
[disability] . . . shows [the employer] might have targeted [the
employee] because she believed [the employee] was untruthful,
not because of her disability]”.) If such actions constituted
disability discrimination, then employers could not investigate
potential worker’s compensation fraud without violating FEHA;
we decline to construe FEHA in a way that would create a
disincentive to investigate and halt worker’s compensation fraud.
Plaintiff alternatively proffers an alternative reading of the
record—namely, that (1) Smith’s initial referral to Internal
Affairs dealt solely with plaintiff’s conduct in riding a motorcycle
in a manner inconsistent with plaintiff’s disability; and (2)
Internal Affairs did not look into plaintiff working without a
permit until a separate referral was made in April 2014. This
proffered alternative misreads the record. It is undisputed that
Smith made a referral to Internal Affairs in August 2013 because
he saw plaintiff “[in] a commercial . . . with a rifle or on a




                                 15
motorcycle.” (Italics added.) Plaintiff counts that Wong, the
Internal Affairs officer, testified that Smith’s initial referral dealt
with “an employee engaging in activities . . . inconsistent with”
his reported disability and that the referral involved “riding a
motorcycle.” But this testimony is wholly consistent with the
basis for Smith’s referral and cannot be read to create a factual
dispute as to the basis for Smith’s August 2013 referral. What is
more, the April 2014 referral was based on plaintiff’s conduct in
allegedly lying about having a work permit during a deposition.
      Plaintiff points to the evidence that Smith was telling
others around the Department that plaintiff was faking his
injuries; plaintiff urges that this is “direct evidence” of
discriminatory animus, and notes that ““‘very little” direct
evidence of [an] employer’s discriminatory intent”’ ‘“is required”’
‘“to move past summary judgment.”’ (Morgan v. Regents of Univ.
of California (2000) 88 Cal.App.4th 52, 69.) This evidence does
not create a triable issue of fact because (1) it was excluded as
speculative and plaintiff has not challenged that exclusion
(Pipitone, supra, 244 Cal.App.4th, at p. 1452), (2) it evinces a
disbelief as to the extent of plaintiff’s injury and a concern about
fraud, not discrimination on the basis of plaintiff’s disability
(Oehmke, supra, 844 F.3d at p. 755, fn. 3), and (3) an employer
can rebut even direct evidence of discriminatory animus by
“proving the plaintiff would have been subject to the same
employment decision without reference to the unlawful factor”
(Morgan, at pp. 67-68), and here it is clear that plaintiff would
have been investigated and transferred due to his admitted
misconduct regardless of anything Smith said or did back in
2013. What is more, the evidence in the record indicates that
Smith did not contact Internal Affairs until several weeks after




                                  16
plaintiff went on paid leave, but did so immediately after he saw
plaintiff’s Facebook post detailing his work as an “extra”; given
this timing, the inference that Smith’s report to Internal Affairs
was motivated by anything but a concern that plaintiff was
violating the rules is “too weak” to overcome summary judgment.
       There is also insufficient evidence to create a triable issue
of fact as to whether Sambar’s conduct in transferring plaintiff
out of Major Crimes in 2016 was motivated by an intent to
discriminate against plaintiff on the basis of his disability. While
Sambar was obviously aware of plaintiff’s time away on paid
medical leave, there is no evidence that Sambar said anything
negative about plaintiff’s disability or otherwise harbored any
animus on that basis. Sambar did not even learn of Smith’s
comments to plaintiff until plaintiff told Sambar about them in
May 2015, which was after Sambar had already completed his
review of the Internal Affairs report and concluded that plaintiff
had committed three violations and should be terminated. What
is more, there is no evidence that Smith had anything to do with
the Internal Affairs investigation he spawned, had any influence
or connection to Sambar, or influenced in any way the Board of
Rights investigation; instead, plaintiff’s conduct was at each step
independently evaluated by the Internal Affairs officers, Sambar,
and the Board of Rights. (Cf. Reeves v. Safeway Stores, Inc.
(2004) 121 Cal.App.4th 95, 109 [no liability if actor with animus
did not “contribute[] materially” to an adverse employment
decision]; Arnold v. Dignity Health (2020) 53 Cal.App.5th 412,
429 [same]; Husman v. Toyota Motor Credit Corp. (2017) 12
Cal.App.5th 1168, 1188-1189 [same].) Thus, there is no way
Sambar could have been acting as a hapless “cat’s paw” as part of
a scheme masterminded by Smith. What is more, Sambar’s




                                17
decision to involuntarily transfer plaintiff was based upon the
Board of Rights’ findings, which independently validate Sambar’s
justification for the transfer—namely, that plaintiff had
“integrity issues.” (Joaquin, supra, 202 Cal.App.4th at p. 1228
[“the board of rights hearing is a de novo proceeding” and trier of
fact “could not reasonably have concluded that the board of rights
itself harbored any retaliatory animus against [the employee]”].)
As noted above, such integrity issues provide an ample,
nondiscriminatory basis for the transfer.
       B.     Retaliation claim
       A prima face case of retaliation under FEHA requires the
plaintiff-employee to produce evidence showing that “(1) he . . .
engaged in a ‘protected activity,’ (2) the employer subjected the
employee to an adverse employment action, and (3) a causal link
existed between the protected activity and the employer’s action.”
(Yanowitz, supra, 36 Cal.4th at p. 1042.) The sole theory
underlying plaintiff’s retaliation claim is that Sambar
recommended terminating him in April 2015 and thereafter
involuntarily transferred him in February 2016 in retaliation for
(1) plaintiff telling Sambar that Smith had engaged in disability
discrimination, and (2) plaintiff accusing Sambar of himself
engaging in disability discrimination by refusing to view his
guilty pleas to two counts of misconduct as an “exonerat[ion].”
       On summary judgment, the City bore the initial burden of
proving a legitimate, nonretaliatory reason for recommending his
termination and then involuntarily transferring him. The City
carried this burden. Sambar could not have recommended
termination on April 30, 2015, as a means of retaliating against
plaintiff for reporting how Smith discriminated against him.
That is because it is undisputed that plaintiff did not bring




                                18
Smith’s alleged disability discrimination to Sambar’s attention
until nearly three weeks later, during their May 17, 2015,
meeting. And Sambar’s involuntary transfer came after the
Board of Rights hearing and plaintiff’s plea to the two counts of
misconduct that Sambar cited in support of his concern that
plaintiff had “integrity issues.”
       Thus, the propriety of the trial court’s grant of summary
judgment on plaintiff’s retaliation claim turns on whether
plaintiff adduced ‘“substantial responsive evidence”’ that (1) the
City’s stated reason was “untrue or pretextual,” or (2) the City
otherwise “acted with a [retaliatory] animus.” (Serri, supra, 226
Cal.App.4th, at p. 862.)
       Plaintiff has not adduced any evidence sufficient to raise a
triable issue of fact that the City’s stated reason for its actions—
that plaintiff had violated Department policies—was untrue or
pretextual, or that the City otherwise acted with a retaliatory
animus. Plaintiff’s chief argument is that his conduct telling
Sambar in May 2015 about Smith’s earlier disability
discrimination renders everything Sambar did before and after
that conversation suspect. We reject this argument. As noted
above, plaintiff’s conversation in May—under the laws of
temporal physics—could not have caused Sambar’s prior-filed
recommendation to be retaliatory. And plaintiff’s conversation
with Sambar in May 2015 also did not automatically taint all of
Sambar’s subsequent acts. Such a rule has been previously—and
rightly—rejected in the past: “An employee, fearing that his job
is on the line, may not raise an old wound as a preemptive strike
to escape appropriate discipline or discharge.” (Arteaga, supra,
163 Cal.App.4th at pp. 353-354.) More to the point, Sambar’s
subsequent act of transferring plaintiff out of Major Crimes was




                                 19
the result of findings of misconduct by the Board of Rights based
on plaintiff’s own admission to violating Department policy. On
the evidence presented, any inference to the contrary is “too
weak” to defeat summary judgment.
                            *    *      *
      Because our analysis is sufficient to resolve this appeal, we
have no occasion to address the other arguments advanced by the
parties.
                           DISPOSITION
      The judgment is affirmed. The City is entitled to its costs
on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




                                20